Citation Nr: 1039314	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  06-39 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for an autoimmune disease, to 
include lupus and Kukichi Fujimoto Syndrome, as due to herbicide 
exposure and asbestos exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shabnam Keyvan


INTRODUCTION

The Veteran served on active duty from October 1981 to October 
1985.  

This matter originally came to the Board of Veterans' Appeals 
(BVA or Board) on appeal from the December 2005 rating decision 
of the Department of Veterans Affairs Regional Office (RO) in 
Indianapolis, Indiana, which, in pertinent part, denied the 
Veteran's claim seeking service connection for lupus.  

The Veteran originally filed a claim seeking entitlement to 
service connection for lupus and migraine headaches.  The 
December 2005 rating decision denied the claim.  Before the 
matter was certified to the Board, in a January 2006 rating 
decision, the RO granted service connection for migraine 
headaches, rating it as noncompensably disabling, effective 
August 4, 2005.  The Board finds that the grant of service 
connection for this disability constitutes a full award of the 
benefit sought on appeal with respect to these issues.  See 
Grantham v. Brown, 114 F. 3d 156, 1158 (Fed. Cir. 1997).  The 
record on appeal contains no indication that the appellant has 
appealed the downstream elements of effective date or initial 
rating for this disability; thus, this matter is not in appellate 
status.  The Veteran is currently only appealing the December 
2005 rating decision denying him entitlement to service 
connection for lupus.  

In addition to his lupus, the competent medical evidence of 
record reflects that the Veteran has been diagnosed with the 
autoimmune disorder Kikuchi Fujimoto Syndrome, a noted 
manifestation of the Veteran's lupus.  During the pendency of 
this appeal, the Veteran alternatively contended that he acquired 
Kukichi Fujimoto Syndrome while stationed in Okinawa, Japan, and 
that he developed lupus as a result of this disorder.  Multiple 
medical diagnoses which differ from the claimed condition do not 
necessarily represent wholly separate claims.  Since the Veteran 
has submitted medical evidence pertaining to lupus and Kikuchi 
Fujimoto Syndrome, both of which he maintains are related to 
service, the Board will not restrict its review of this claim to 
that of service connection for one disorder specifically, but 
rather will construe the claim as claim for service connection 
for an autoimmune disease, to include lupus and Kikuchi Fujimoto 
Syndrome.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) 
(holding that the veteran's claim should not have been limited to 
the specific diagnoses of a mental disorder that he had written 
on his application because, although a claimant for disability 
compensation who has no special medical expertise may testify as 
to the symptoms he can observe, he generally is not competent to 
provide a diagnosis that requires the application of medical 
expertise to the facts presented); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); Jandreau v. Nicholson, 492 F.3d 1372, 
1376-77 (Fed. Cir. 2007).  In light of the above, the issue on 
appeal has been recharacterized as stated on the title page.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran maintains that his autoimmune diseases originated 
during and resulted from his years in active service.  
Specifically, he maintains he was exposed to asbestos and 
herbicides while serving in the U.S. Air Force, including the 
period he was stationed in Japan, and his autoimmune diseases 
developed as a result of this exposure.  See August 2005 claim, 
September 2005 Veteran's Statement.  

Private treatment records dated from April 2003 to July 2005 
indicate the Veteran received routine care and treatment for 
lupus and Kukichi Fujimoto Syndrome.  During an August 2004 
treatment visit, the Veteran reported that since his last visit, 
he had obtained a second opinion from a rheumatologist, a 
nephrologist and an oncologist at the Mayo clinic.  However, 
there are no treatment records, clinical notes, or progress 
reports from these consultations associated with the Veteran's 
claims file.  Under the Veterans Claims Assistance Act of 2000, 
VA has an obligation to make a reasonable effort to obtain 
identified private treatment records.  See 38 C.F.R. 
§ 3.159(c)(1).  

Also during a January 2006 VA examination in connection to his 
claim seeking service connection for migraine headaches, the 
Veteran stated that he began receiving social security benefits 
in September 2004 due to his lupus induced renal insufficiency 
which causes severe lack of endurance.  However, the Veteran's 
Social Security Administration (SSA) records are not associated 
with the claims file.  When VA has notice that the Veteran is 
receiving disability benefits from the SSA, and that records from 
that agency may be relevant, VA has a duty to acquire a copy of 
the decision granting SSA disability benefits, and the supporting 
medical documents on which the decision was based.  See Hayes v. 
Brown, 9 Vet. App. 67 (1996).  Furthermore, the VCAA emphasizes 
the need for VA to obtain records from other government agencies.  
See 38 U.S.C.A. §5103A (b)(3), (c)(3) (West 2002), 38 C.F.R. § 
3.159(c)(2) (2009).  The RO should request copies of the 
Veteran's SSA medical records used in the determination of 
benefits made by SSA.  

Accordingly, the case is REMANDED for the following action:

1.	The AMC/RO should contact the Veteran and 
obtain the names of the rheumatologist, 
nephrologist and oncologist at the Mayo 
clinic with whom he consulted with in 
2004.  The AMC/RO should then obtain the 
appropriate release of information form, 
and procure copies of all outstanding 
private treatment records, to include any 
clinical records, progress notes, 
evaluations, and X-ray and MRI reports, 
from these private physicians.  Any 
negative response should be properly 
annotated into the record.  

2.	The AMC/RO should obtain the SSA records 
pertinent to the Veteran's claim for 
Social Security disability benefits, 
including medical records relied upon 
concerning that claim and associate them 
in the claims file.  All efforts to obtain 
these records should be fully documented, 
and SSA should provide a negative response 
if these records are not available.  

3.	When the development requested has been 
completed, the AMC/RO should readjudicate 
the issue on appeal.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is certified to 
the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


